DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 24, 2021.  As directed by the amendment: claims 2, 9, 15, and 16 have been amended, claims 1, 12-14, and 17-18 have been canceled, and no new claims have been added.  Thus, claims 2-11, 15, 16, and 19-22 are presently pending in the application.
Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  
In claim 2, it is suggested that lines 6-12 be amended to read -- wherein at least one sensor of the plurality of sensors is disposed upon a strap of the 

a first oxygen mask of the at least one oxygen mask …-- to avoid confusion since the “at least one oxygen mask” has not yet been defined as a “first” oxygen mask.
In claim 9, it is suggested that line 6 be amended to read –a respective user…-- since, even though an oxygen mask for use in an aircraft will inherently have a user, it has not yet been introduced into the claim.
In claim 9, it is suggested that line 27 be amended to read -- the first oxygen mask of the at least one oxygen mask…-- to avoid confusion since a first oxygen mask has already been recited.
In claim 16, it is suggested that line 11 be amended to read -- …a first blood oxygen saturation sensor…-- to correct a grammatical error.
In claim 16, it is suggested that line 23 be amended to read -- thepilot mask-- to remain consistent in terminology and avoid confusion.
In claim 16, it is suggested that line 24 be amended to read -- thepilot mask-- to remain consistent in terminology and avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "a plurality of sensors, including a first blood oxygen saturation and a second blood oxygen saturation sensor, disposed upon an interior surface of the face seal…” in lines 11-12, which appears to read as though all of the plurality of sensors are on the interior surface of the face seal.  However, lines 22-24 of claim 16 require at least one of the plurality of sensors to be on the strap in contact with the user’s neck.  Thus, the claim scope is unclear.  It is suggested that lines 11-12 be amended to read: -- a plurality of sensors, including a first oxygen saturation sensor and a second oxygen saturation sensor, the first and second oxygen saturation sensors being disposed upon an interior surface of the face seal….-- to overcome the rejection and clarify that two of the sensors are on the interior of the face seal while other sensors are allowed to be disposed elsewhere, such as the strap of the mask.
Claims 19-21 are rejected based solely on their dependency to rejected claim 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-11, 15, 16, and 19-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 9, line 6 positively recites “a cheek area of the respective user”.  It is suggested that the language be amended to read: --such that the at least one sensor is configured to contact 
In claim 9, line 8 positively recites “a neck area of the respective user”.  It is suggested that the language be amended to read: --such that the at least one sensor is configured to contact 
In claim 9, lines 10-11 positively recite “a bridge area of a nose of the user”.  It is suggested that the language be amended to read: --such that the at least one sensor is configured to contact 
In claim 16, line 24 positively recites “a neck area of the respective user”.  It is suggested that the language be amended to read: --such that the at least one sensor is configured to contact 
Claims 10, 11, 15, and 19-22 are rejected based solely on their dependency to rejected claims.
Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed June 24, 2021, with respect to claims 2, 9, and 16 have been fully considered and are persuasive.  The rejections of claims 2-11, 15, 16, and 19-22 under 35 U.S.C. 103 have been withdrawn. 
Allowable Subject Matter
Claims 2-11, 15, 16, and 19-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and/or 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose teach or suggest the combination of features of claims 2, 9, and 16, such as: “wherein at least one sensor of the plurality of sensors is disposed upon a strap of the first oxygen mask such that the at least one sensor contacts a cheek area of the respective user of the first oxygen mask, wherein at least one sensor of the plurality of sensors is disposed upon a strap of the first oxygen mask such that the at least one sensor contacts a neck area of the respective user of the first oxygen mask, and where at least one sensor of the plurality of sensors is disposed upon an interior surface of the first oxygen mask such that the at least one sensor contacts a bridge area of a nose of the user of the first oxygen mask” as recited in claims 2 and 9, or “wherein the face seal includes an upper portion configured to seal against a forehead region of the face of the user, at least one sensor of the plurality of sensors is disposed upon the upper portion and configured to contact the forehead region, wherein the face seal includes an oronasal portion configured to seal around a mouth and nose region of the face of the user wherein at least one sensor of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785